Title: Statement B: [Appropriations and Expenditures of the United States], 14 February 1793
From: Hamilton, Alexander
To: 


[B]
A General Statement of the Appropriations Made by Law, and of the Expenditures of the United States in Relation Thereto, from the First Day of January to the Last Day of December 1792.


Dates and Titles of the Acts of Appropriations.
For discharging the warrants issued by the late Board of Treasury
For the support of the Civil List under the late and present Government
For the support of the Army of the United States
For paying the pensions due to Invalids.
For defraying the expences of negociations or treaties of peace with the Indian Tribes
For paying Interest due on temporary loans obtained by the Secretary of the Treasury.
For the support of the Ministers &c of the United States at foreign Courts & maintaining intercourse with Foreign Nations
For effecting a recognition of the Treaty of the United States with the new Emperor of Morocco
For the building, equipment, and support of ten revenue cutters.
Towards discharging certain debts contracted by Ab: Skinner, late commissary of Prisoners.
Towards discharging certain debts contracted by Colonel Timothy Pickering
For paying the Interest due on the Domestic debt of the United States.



  
    
      Balances remaining unexpended on the 31st. of december 1791, on appropriations made prior to the 23d. of said month, agreeably to the schedule annexed to the General account of Receipts and Expenditures rendered to the House of Representatives on the 10th: of November 1792.
      }
    
  

32.210.06
189,706.55
314,362.93
104,629.44
13,000.—
2,401.88
78,266.67
7,000.—
32,757.50
209.62
38,545.92
229,452.94


1790
July
1:
An Act providing the means of Intercourse between the United States, and Foreign Nations






40,000.—








Aug.
4:
An Act making provision for the debt of the United States













  
    {
    A.  691,231.26
    }
  
  
    B. 2,849,194.73
  




1791
Mar:
3.
An Act to incorporate the Subscribers to the Bank of the United States















Decr.
23:
An Act making appropriations for the support of Government for the year 1792


329.653.56
444.986.16
87.463.60









1792
Apl.
2:
An Act for finishing the Light house on Bald Head at the mouth of Cape Fear river in the state of No. Carola.
















“
An Act establishing the Mint and regulating the coins of the United States
















“

An Act to compensate the corporation of Trustees of the Public Grammar School & Academy of Wilmington in the State of Delaware, for the occupation of & damages done to the said School, during the late War}















May
2:
An Act for raising a further sum of money for the protection of the frontiers & for other purposes therein mentd.


673.500.–













8
An Act supplementary to the Act making provision for the debt of the United States
















“
An Act making certain appropriations therein specified
















“
An Act to compensate the services of the late Colonel George Gibson






50,000.—









“
An Act concerning the claim of John Brown Cutting against the United States















Amount of Appropriations
32,210.06
519,360.11
1,432,849.09
192,093 04
13,000.—
2,401.88.
168,266.67
7,000.—
32,757.50
209.62
38,545.92
3,769,878.93



Amount of payments during the year 1792
33.33
327,711.80
1,116,687.32
108.800.15


78,766.67

53.02

2,606.18
2,374,054 28



Balances unexpended on the 31st. of December 1792.
32,176.73
191,648.31
316,161.77
83,292.89
13,000.—
2,401.88
89,500.—
7,000.—
32,704.48
209.62
35,939.74
F. 1,395,824.65






Dates and Titles of the Acts of Appropriations.
For paying bills of exchange drawn on the late Commr. at Paris, for Interest due on loan office certificates.
For the support and repairs of lighthouses, beacons, buoys & public piers.
For defraying the contingent charges of Government
For the reduction of the public debt.
For defraying the expences [of the enumeration] of the Inhabitants of the United States.
For satisfying miscellaneous claims.
For balances due to the French Government, to Oliver Pollock &ca. &ca.
For paying the debt due to Foreign Officers.
For payments on account of the French debt.
For effecting a subscription in behalf of the United States to the Bank of the United States
Total Amount



  
    
      Balances remaining unexpended on the 31st. of december 1791, on appropriations made prior to the 23d. of said month, agreeably to the schedule annexed to the General account of Receipts and Expenditures rendered to the House of Representatives on the 10th: of November 1792.
      }
    
  

152.38.
43,089.15
8,744.30
674,672.17
1,259.29
13,570.33




1,784,061.13


1790
July
1:
An Act providing the means of Intercourse between the United States, and Foreign Nations










40,000.—



Aug.
4:
An Act making provision for the debt of the United States








C. 726,000—

4,266,425.99


1791
Mar:
3.
An Act to incorporate the Subscribers to the Bank of the United States









4,000,000.—
4,000,000.—



Decr.
23:
An Act making appropriations for the support of Government for the year 1792






197,119.49



1,059,222.81


1792
Apl.
2:
An Act for finishing the Light house on Bald Head at the mouth of Cape Fear river in the state of No. Carola.

4.000.—



D. 7,000.—




4,000—




“
An Act establishing the Mint and regulating the coins of the United States










7,000.—




“
An Act to compensate the corporation of Trustees of the Public Grammar School & Academy of Wilmington in the State of Delaware, for the occupation of & damages done to the said School, during the late War
}





2,553.64




2,553.64



May
2:
An Act for raising a further sum of money for the protection of the frontiers & for other purposes therein mentd.










673,500.—




8
An Act supplementary to the Act making provision for the debt of the United States







E. 191,316.90


191,316.90




“
An Act making certain appropriations therein specified






34,497.90



84,497.90




“
An Act to compensate the services of the late Colonel George Gibson





1,000.—




1,000—




“
An Act concerning the claim of John Brown Cutting against the United States





2,000.—




2,000.—





Amount of Appropriations
152.38
47,089.15
8,774.30
674,672.17
1,259.29
26,123.97
231,617.39
191,316.90
726,000.—
4,000.000.—
12,115,578.37





Amount of payments during the year 1792
152.38
28,265.04
471.80
257,786.42
1,259.29
14,652.61
202,773.14
18,354.79
G. 435,263.83
4,000.000.—
8,967,692.05





Balances unexpended on the 31st. of December 1792.

18,824.11
8,302.50
416,885.75

11,471.36
28,844.25
172,962.11
290,736.17

3,147,886.32



The Balance of the appropriations brought down is
3,147,886.32



From which deduct the following sums, being payable out of the Foreign Funds vizt.





Balance payable to Foreign officers
172,962 11




Balance due on account of the sum requested for St. Domingo
290,736.17
463,698.28



Remainder being the unsatisfied appropriations charged upon the Revenue
2,684,188.04





  A.
  The difference between the actual dividends declared on the public debt to the end of the year 1791, as contained in the printed statement, and the entire Interest for that year as estimated, including the Foreign Debt.


  B.
  The Interest on the debt for the year 1792, as estimated.


  C.
  The sum requested by the National assembly of France by their decree of June 26th: 1792, for the Colony of St. Domingo.   4,000,000 Livres.


  D.
  The Sum actually advanced for the Mint Establishment, during the year 1792.


  E.
  The debt payable to Foreign Officers contemplated in the fifth section of the act supplementary to the act making provision for the Debt of the United States.


  F.
  In this balance is included two years Interest on the Foreign Debt which has been paid out of the Foreign Loans, the accounts of which remain unsettled also the Interest on that part of the Domestic Debt which has not been funded, or registered at the Treasury so as to be entitled to a dividend and also the Interest due to States on the unsubscribed balance of the assumed debt, the payment of which is at present suspended.


  G.
  Warrants for 445,263 Dollars and 83 Cents had been drawn on the 31st. of december 1792, towards the debt due to France, as stated in the report of the Secretary of the Treasury of the 3d. of January 1793   10,000 Dollars of which however had not been paid by the Treasurer at that time, and consequently not charged in his accounts.



Treasury Department February 14. 1793
Alex HamiltonSecy of the Treasy

